Citation Nr: 0214094	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  01-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from October 1959 to February 
1962, and from May 1965 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 50 percent evaluation assigned 
for his service connected PTSD is insufficient to reflect its 
current level of severity.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and a Supplemental Statement of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disability, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  The veteran has been contacted by 
letter and asked to provide the names and dates of all 
treatment he has received for his disability.  VA has 
obtained all medical records that have been identified by the 
veteran, and has afforded him medical examinations in 
conjunction with his claim.  The Board must conclude that the 
duties to notify and assist have been completed, and that the 
veteran was made aware of what evidence he should provide, 
and what evidence would be obtained by VA.  Therefore, the 
Board finds that a remand would serve no useful purpose for 
this issue.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Any 
"error" to the veteran resulting from this decision does 
not affect the merits of his claim or substantive rights, for 
the reasons discussed above, and is therefore, harmless.  See 
38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The record shows that entitlement to service connection for 
PTSD was established in a March 2001 rating decision.  A 50 
percent evaluation was assigned for this disability, 
effective from February 2000.  The veteran submitted a notice 
of disagreement with this evaluation, and the current appeal 
ensued.  An October 2001 rating decision established 
entitlement to a temporary total 100 percent evaluation for 
hospitalization from May 21, 2001, to July 2001, but the 
current 50 percent evaluation was continued after the end of 
the temporary 100 percent evaluation.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001).  

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  Under this formula, a 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation 
or own name.  

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory  loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or the symptoms 
are controlled by continuous medication.  A zero percent 
evaluation is for assignment when a mental condition has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Code 9411.  

VA treatment records from 1999 to 2000 show that the veteran 
participated in a PTSD group conducted by a psychologist.  He 
reported some bad dreams and a short temper.  

The veteran was afforded a VA psychiatric examination in 
February 2001.  He had a history of combat in Vietnam.  The 
veteran reported problems with sleeping, and only slept two 
to four hours each night.  He had frequent nightmares and 
woke up in cold sweats.  The veteran could not stand to be 
around crowds, and he had chronic intrusive thoughts.  Rain 
would bother him, as in Vietnam they were often attacked 
during rain.  The veteran experienced a lot of 
hypervigilance, and he did not trust people.  He heard voices 
screaming and being wounded, but could not make out who they 
were.  He had been married for 40 years, but his wife would 
not sleep with him anymore, as he once tried to choke her in 
his sleep.  The veteran was retired from the Corp of 
Engineers, and had worked there for nine years.  On 
examination, the veteran was oriented.  He came across as 
very intense and anxious.  The veteran perspired when talking 
about Vietnam, but he had good contact with reality.  There 
was no psychosis noted during the interview, and his speech 
was goal directed but somewhat pressured.  Hygiene was 
appropriate.  The veteran reported ongoing suicidal ideations 
and thoughts.  He appeared to have a lot of guilt about 
Vietnam.  He also had some problems with temper and anger 
management.  His memory was intact, and impulse control was 
not impaired.  The diagnoses were PTSD, chronic, dysthymia, 
and alcohol abuse intermittent type.  The veteran's score on 
the Global Assessment of Functioning (GAF) scale was 55.  

VA hospital records show that the veteran was admitted for 
inpatient treatment from May 21, 2001, to June 22, 2001.  He 
had a five year history of treatment for PTSD, and had been 
using psychotropic medications for about five years.  The 
veteran's symptoms met the criteria for PTSD, with 
predominant arousal symptoms.  These included anger, 
insomnia, physiological reaction to some reminders, 
avoidance, limited emotional expression, nightmares, and 
occasional imagery of Vietnam.  The veteran dealt with his 
symptoms primarily by retreating from stimuli.  He did not 
have any psychotic symptoms, but did report occasional 
suicidal ideations.  He had been married for 41 years, and 
was not employed.  On mental status examination, the 
veteran's affect was anxious, constricted, and related.  He 
was talkative with near pressured speech, and his thoughts 
were goal directed without thought disorder.  The veteran 
denied current delusions, illusions, and hallucinations, and 
there were no current suicidal or homicidal ideations.  
During the veteran's hospitalization, he participated in a 
multidisciplinary program, with various group meetings and 
forms of therapy.  He was also placed on medication.  The 
veteran was highly motivated to participate.  Although the 
veteran appeared to have benefited from the program at 
discharge, his PTSD was considered to be chronic and severe.  
The diagnoses included PTSD, chronic, rule out panic 
disorder.  The veteran had a GAF score of 45.  

The Board finds that entitlement to a 100 percent evaluation 
is demonstrated by the evidence.  Since 1999, the veteran has 
experienced a variety of symptoms that are associated with 
PTSD, including anger problems, insomnia, nightmares, 
hypervigilance, isolation, chronic intrusive thoughts, 
occasional suicidal ideations, guilt, an inability to trust 
others, chronic obtrusive thoughts, and occasionally hearing 
voices.  He also has responses to certain stimuli such as 
rain.  The February 2001 VA examination found that he had a 
GAF score of 55.  After a month hospitalization and treatment 
at a VA facility, his GAF score was felt to be 45.  GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) [hereinafter DSM-IV].  A score of 51 
to 60 indicates moderate symptoms, or moderate difficulty in 
social, occupational or school functioning.  A score of 41 to 
50 indicates serious symptoms, such as suicidal ideation, or 
any serious impairment in social, occupational, or school 
functioning, such as having no friends or being unable to 
keep a job.  (Ibid.).  The Board finds that these symptoms, 
when considered with the GAF scores of 55 and 45, more nearly 
resemble the symptomatology productive of total occupational 
and social impairment described in 38 C.F.R. § 4.130, Code 
9411 and the General Rating Formula for Mental Disorders, 
which warrants a 100 percent evaluation.  


ORDER

Entitlement to an initial 100 percent evaluation for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

